TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 14, 2018



                                       NO. 03-18-00050-CR


                                    The State of Texas, Appellant

                                                 v.

                                    Matthew Freeman, Appellee




     APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
              REVERSED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order granting habeas corpus relief entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s order granting habeas corpus relief. Therefore, the Court reverses the trial

court’s order granting habeas corpus relief. Because appellee is indigent and unable to pay costs,

no adjudication of costs is made.